ACCEPTED
                                                                                                  04-14-00363-CV
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                            8/12/2015 12:22:31 PM
                                                                                                   KEITH HOTTLE
                                                                                                           CLERK

                                   NO. 04-14-00363-CV

                                          ****
                         IN THE COURT OF APPEALS
                     FOURTH SUPREME JUDICIAL DISTRICT
                            SAN ANTONIO, TEXAS

                                          ****
 AUGUSTINE NWABUISI, ROSE NWABUISI, RESOURCE HEALTH SERVICES, INC
    d/b/a RESOURCE HOME HEALTH SERVICES, INC, and RESOURCE CARE
                           CORPORATION,

                                       Appellants,

                                            vs.
                               DANA D. MOHAMMAD!,

                                         Appellee

                                           ****
            APPELLANT'S' MOTION FOR EXTENSION OF
TIME FOR FILING APPELLANTS MOTION FOR REHEARING AND MOTION
                    FOR REHEARING EN BANC

                                          ****
TO THE HONORABLE COURT OF APPEALS:

1.    Appellants are AUGUSTINE NWABUISI, ROSE NWABUISI, RESOURCE HEALTH

SERVICES, INC d/b/a RESOURCE HOME HEALTH SERVICES, INC, and RESOURCE

CARE CORPORATION Defendants/Respondents below

2.    Appellee is Dana D. Mohammadi, Plaintiff/Movant below.

3.    This is an appeal appealing the Order Appointing a Receiver and Compelling Discovery,

signed by the Honorable Solomon Casseb on or about the   5th   day of May, 2014. This Honorable
Court issued its opinion/order on or about July 29, 2015, dismissing the appeal for want of

jurisdiction, holding that the appeal was moot. Therefore, pursuant to Texas Rules of Appellate

Procedure 49.1and49.7, any Motion for Rehearing or Motion for Rehearing En Banc would be due

on or about August 13, 2015.

4.     This motion is filed pursuant to the Texas Rules of Appellate Procedure 10.5

requesting an extension for filing Appellants' Motion for Rehearing and Motion for

Rehearing En Banc to August 24, 2015, an extension of only eleven days. This is the first

extension request. The undersigned has sent two separate emails to Appellee's counsel on

August 11, 2015 and again on August 12, 2015, but has received no response. Therefore,

this motion is filed with the Court.

5.     Appellants' counsel was out of town on vacation from July 30, 2015 until August 10,

2015. He did not review the Court's opinion until his return. Moreover, he is presently

working on a Petition for the United States Supreme Court in a federal matter that is also due

on August 14, 2015. He is also moving his daughter to St. Louis for her first year of college

and is expected to be out from August 17 to the 20th. In addition, he is presently working on

two other summary judgment responses.

6.     For these reasons, Appellants ask the Court to grant an extension of time for filing the

Motion for Rehearing and Motion for Rehearing En Banc to August 24, 2015.

7.     Counsel has contacted opposing counsel in this matter and but has not received a

response.

8.     This request is not made for delay, but only that justice may be done.
                     CONCLUSION AND PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Appellants respectfully pray that this

motion be granted and that the date for filing Appellants' Motion for Rehearing and Motion

for Rehearing En Banc be extended to August 24, 2015, or a date acceptable to the court.

This motion is timely filed. Appellants further pray for such other and further relief to which

Appellants may be entitled.

                                    Respectfully submitted,

                                    PONCIO LAW OFFICES
                                    A Professional Corporation
                                    5410 Fredericksburg Road, Suite 109
                                    San Antonio, Texas 78229-3550
                                    (210) 212-7979 Telephone
                                    (210) 212-5880 Facsimile


                                    By:
                                           ADAM PONCIO
                                           State Bar No. 16109800

                                    ATTORNEYS FOR APPELLANTS
STATE OF TEXAS             §
                           §
COUNTY OF BEXAR            §

      Before me, the undersigned authority, on this day personally appeared Adam Poncio,
counsel for Appellants, who, upon his oath, stated that the facts contained in Appellant's
motion are true and correct to the best of his personal knowledge and belief.



                                  ADAM PONCIO

      SWORN AND SUBSCRIBED TO on this the             /J.   day of August, 2015, to certify
which witness my hand and seal of office.
                    CERTIFICATE OF SERVICE AND CONFERENCE

       I hereby certify that a copy of the foregoing document was served on the counsel of record
for Appellee and the Court of Appeals on this the~ day of August, 2015, and I contacted
opposing counsel who has not responded regarding my request~

                                                       /U-\.      ~
                                                    ADAM PONCIO